Case 2:19-cr-20479-SFC-DRG ECF No. 66, PageID.269 Filed 03/23/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                           Criminal Case No. 19-20479

Terin Edwards,                               Sean F. Cox
                                             United States District Court Judge
      Defendant.
_______________________/

                          OPINION & ORDER
       DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       In this criminal action, Defendant Terin Edwards (“Defendant”) was convicted of

of being a felon in possession of a firearm and was sentenced to 62 months of imprisonment. The

matter is before the Court on Defendant’s pro se Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A), which is based upon concerns about the ongoing novel coronavirus

pandemic (“COVID-19”). The Court concludes that a hearing is not warranted and orders that

the motion will be decided based upon the briefs. As explained below, the Court shall DENY

the motion.

                                       BACKGROUND

       In this criminal case, Defendant pleaded guilty to two one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2).

This Court sentenced Defendant to 62 months of imprisonment. (See 3/17/20 Judgment).

       This Court granted Defendant an extension of his surrender date, from July 1, 2020 until

September 29, 2020, when Defendant surrendered and began serving his sentence. (See ECF

Nos. 46, 48, 50, 51, and 52).
Case 2:19-cr-20479-SFC-DRG ECF No. 66, PageID.270 Filed 03/23/21 Page 2 of 6




       On November 2, 2020, Defendant filed a pro se Motion for Compassionate Release. This

Court denied that motion without prejudice, for failure to exhaust administrative remedies. (ECF

No. 60).

       Thereafter, on February 2, 2021, Defendant filed a new Motion for Compassionate

Release. (ECF No. 61). In it, Defendants states that he has tested positive for COVID-19 and is

quarantine. (Id. at PageID.237). Defendant states that he has a cough and his breathing is heavy

with a whistle sound. Defendant also states that, aside from his health, he would like to be

released because his “mother’s health is in a bad state,” and his “fiancé and kids were evicted

from our home.” (Id.).

       Defendant’s medical records, provided to the Court by the Governnent, reflect that

Defendant is a twenty-nine year old man with no significant medical history. Defendant is

currently housed at FCI McKean and has a projected release date of February 14, 2025.

       The Government acknowledges that Defendant has now met the exhaustion requirement.

The Government notes that Defendant’s medical records reflect that Defendant tested positive

for COVID-19 on or about January 20, 2021, and that he has since recovered. The Government

contends that Defendant has not established any extraordinary and compelling reasons for his

release. The Government also contends the motion should be denied based upon a consideration

of the § 3553(a) factors.

       Defendant filed two reply briefs (ECF Nos 64 & 65), wherein he asserts that he has

suffered from a chronic cough and bronchitis for years. He also asserts that he suffered from a

lack of appetite when he was first incarcerated, due to stress. Defendant did not submit any

medical records to the Court in support of his motion.


                                                2
Case 2:19-cr-20479-SFC-DRG ECF No. 66, PageID.271 Filed 03/23/21 Page 3 of 6




                                          ANALYSIS

        “The ‘compassionate release’ provision of 18 U.S.C. § 3582 allows district courts to

reduce the sentences of incarcerated persons in ‘extraordinary and compelling’ circumstances.

18 U.S.C. § 3582(c)(1)(A).” United States v. Michael Jones, 980 F.3d 1098, 1100 (6th Cir. Nov.

20, 2020).

        “The passage of the First Step Act in 2018 expanded access to compassionate release by

allowing inmates to bring compassionate-release motions on their own behalf.” United States v.

Elias, __ F.3d. __, 2021 WL 50169 at *1 (Jan. 6, 2021).

        “An imprisoned person may file a motion for compassionate release after (1) exhausting

the BOP’s administrative process; or (2) thirty days after the warden received the compassionate

release request – whichever is earlier.” Jones, supra, at 1106. Here, the Government agrees that

Defendant has met the exhaustion requirement and, therefore, this Court may consider

Defendant’s motion.

        The United States Court of Appeals for the Sixth Circuit has held that sentence-

modification decisions pursuant to § 3582(c)(1)(A) embody a three-step inquiry:

        Before granting a compassionate-release motion, a district court must engage in a
        “three-step inquiry:” the court must “find” that “extraordinary and
        compelling reasons warrant [a sentence] reduction,” ensure “that such a
        reduction is consistent with applicable policy statements issued by the
        Sentencing Commission,” and “consider[] all relevant sentencing factors
        listed in 18 U.S.C. §3553(a).” United States v. Jones, 980 F.3d 1098, 1101
        (6th Cir. 2020) (citing 18 U.S.C. §3582(c)(1)(A)). If each of those
        requirements are met, the district court “may reduce the term of imprisonment,”
        but need not do so. 18 U.S.C.§3582(c)(1)(A).

Elias, supra, at * 1.

        At step one, a court must find whether “extraordinary and compelling reasons” warrant a


                                                3
Case 2:19-cr-20479-SFC-DRG ECF No. 66, PageID.272 Filed 03/23/21 Page 4 of 6




sentence reduction. 18 U.S.C. § 3582(c)(1(A)(I).

        “At step two, a court must ‘find[]’ whether ‘such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.’” Jones, supra, at 1108.

(quoting 3582(c)(1)(A)) (emphasis added). But the Sixth Circuit has held “that § 1B1.13 is not

an applicable policy statement for compassionate-release motions brought directly by inmates,

and so district courts need not consider it when ruling on those motions.” Elias, supra, at *2.

“And, in the absence of an applicable policy statement for inmate-filed compassionate-release

motions, district courts have discretion to define ‘extraordinary and compelling’ on their own

initiative.” Id. That means that, “[u]ntil the Sentencing Commission updates § 1B.13 to reflect

the First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release when an imprisoned

person files a § 3582(c)(1)(A) motion.” Jones, supra, at 1109. Because Defendant’s

compassionate release motion was filed by an incarcerated person, this Court “may skip step two

of the § 3582(c)(1)(A) inquiry and ha[s] full discretion to define ‘extraordinary and compelling’

without consulting the policy statement in § 1B1.13.” Jones, supra.

        “At step three, ‘§ 3582(c)[(1)(A)] instructs a court to consider any applicable § 3553(a)

factors and determine whether, in its discretion, the reduction authorized by [steps one and two]

is warranted in whole or in part under the particular circumstances of the case.’” Jones, supra, at

1109.

        The Sixth Circuit has explained that, “in granting a compassionate-release motion,

district courts must address all three steps.” Elias, supra, at *2 (emphasis added). But it has also

clarified that “district courts may deny compassionate-release motions when any of the three


                                                 4
Case 2:19-cr-20479-SFC-DRG ECF No. 66, PageID.273 Filed 03/23/21 Page 5 of 6




prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.” Id.

(emphasis added).

       Here, Defendant contends that his request for compassionate release should be granted

because his health, in light of the ongoing pandemic, constitutes an extraordinary and compelling

circumstance.

       This Court agrees with other courts that have concluded that the COVID-19 pandemic

alone does not justify compassionate release. See, e.g., United States v. Shah, No. 16-20457,

2020 WL 1934930, at *2 (E.D. Mich. April 22, 2020) (“[S]peculation as to whether COVID-19

will spread through Defendant’s detention facility ..., whether Defendant will contract

COVID-19, and whether he will develop serious complications, does not justify the extreme

remedy of compassionate release.”); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release[.]”).

       Here, the medical records provided by the Government indicate that Defendant is a

twenty-nine year old man in relatively good health. Moreover, Defendant has already been

infected with the virus and has recovered. In light of that, this Court does not believe that

Defendant has established extraordinary and compelling circumstances. The Court also does not

believe that Defendant’s desire to be with his mother and other family members constitutes

extraordinary and compelling circumstances that warrant his release.

       Moreover, this Court concludes that consideration of the § 3553(a) factors weighs against

granting compassionate release in this particular case in any event. United States v. Ruffin, 978

F.3d 1000, 1008 (6th Cir. Oct. 26, 2020) (“Even when extraordinary and compelling reasons


                                                 5
Case 2:19-cr-20479-SFC-DRG ECF No. 66, PageID.274 Filed 03/23/21 Page 6 of 6




exist, the statute leaves district courts with discretion to deny relief under a balancing of the

sentencing factors in 18 U.S.C. § 3553(a).”).

       The nature and circumstances of Defendant’s offense weighs against his release. Just

three months after leaving prison for another offense, Defendant was caught with a handgun he

was not permitted to possess. This is a serious and troubling offense.

       And the conviction in this case is not an isolated event. Defendant has a lengthy criminal

history that began at age seventeen. This was Defendant’s fifth felony conviction.

       In addition, Defendant has served very little of the sentence imposed by this Court. To

date, he has served less than sixth months of his 62-month sentence. This Court does not believe

that releasing Defendant after serving only a fraction of his sentence would promote respect for

the law, provide just punishment, afford adequate deterrence, or protect the public from further

crimes of Defendant. In sum, this Court finds that Defendant is not an appropriate candidate for

the extraordinary remedy of compassionate release.

                                    CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

Compassionate Release is DENIED.

       IT IS SO ORDERED.

                                                s/Sean F. Cox
                                                Sean F. Cox
                                                United States District Judge

Dated: March 23, 2021




                                                   6
